IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 09-10216
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

BILLY WALLACE,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-39-2


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case following a remand for
resentencing, Billy Wallace raises arguments that are foreclosed by the law of
the case doctrine. See United States v. Matthews, 312 F.3d 652, 657 (5th Cir.
2002) (holding that under the law of the case doctrine, an issue of fact or law
decided on appeal may not be reexamined by the appellate court on a subsequent
appeal). Even if we were to consider his arguments on the merits, they are



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 09-10216

foreclosed by United States v. Mitchell, 484 F.3d 762, 776 (5th Cir. 2007), in
which we held that there is no right under the Confrontation Clause at
sentencing. The Government’s motion for summary affirmance is GRANTED,
and the judgment of the district court is AFFIRMED.




                                      2